Title: On Governor Belcher’s Speech, 24 September 1730
From: Franklin, Benjamin
To: 

In our last we gave our Readers the most material Paragraphs of Governor Belcher’s Speech to the Assembly of his other Government of New-Hampshire; and in our next shall insert his Speech at large to the Assembly of the Massachusetts, which we have by this Post. It may suffice at present to observe from it, that he has brought with him those very Instructions that occasion’d the Difference between Governor Burnet and that People, which were what he went home commission’d as Agent for the Country, to get withdrawn, as an intolerable Grievance. But by being at Court, it seems, he has had the advantage of seeing Things in another Light, and those Instructions do now appear to him highly consistent with the Privileges and Interest of the People, which before, as a Patriot, he had very different Notions of.
